DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claim(s) [1-7] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Nguyen (US. 2011/0234826).

Reclaim1,  Nguyen discloses an imaging apparatus (see fig. 1) comprising: an image sensor that captures a subject image to generate image data (see 12 fig.1); a controller that controls an image shooting operation (see ¶0077, a shutter button (shutter button 1B in FIG. 18) of the image capturing apparatus is pressed, and may be a period equal to or longer than 1/3.75 seconds (refer to FIG. 13)), based on image data resulting from   a plurality of times of imaging by the image sensor (see fig.17, all  steps images are captured until exposure ends), the image shooting operation generating image data indicating a synthetic image into which a plurality of captured images is synthesized (see ¶¶0203 and 0211, The image generating unit may generate a synthetic image (second image 16f) by superimposing the image (image 16fa in FIG. 12) indicating the motion degree (trajectory 91 or the like in FIG. 12) onto a position-corrected image (refer to second image 16a (FIG. 3)) generated by correcting a position in the image (first image 12P) indicated by the image data (first image data 12D)); a shake detector that detects a shaking state of the imaging apparatus (see ¶0119, he image generating unit 16 obtains motion information (information 15I) from the motion detecting unit 15 at a start of exposure (S31)); and a display that displays information (see ¶0119, Then, the display control unit 17 causes the display unit 14 to display the trajectory image (S33). By an end of exposure, the motion information and the trajectory image are continuously updated and displayed in accordance with a frame rate of the display unit 14 (No in S34, and S31 to S33), and thus it is possible to display the trajectory of the motion of the image capturing apparatus during exposure), wherein the controller controls the display to display shaking state information including a plurality of shaking states detected by the shake detector during the plurality of times of imaging by the image sensor in the image shooting operation for the synthetic image (see fig. 12 and ¶ 0119, Then, the display control unit 17 causes the display unit 14 to display the trajectory image (S33). By an end of exposure, the motion information and the trajectory image are continuously updated and displayed in accordance with a frame rate of the display unit 14 (No in S34, and S31 to S33), and thus it is possible to display the trajectory of the motion of the image capturing apparatus during exposure).

Reclaim2,  Nguyen further discloses, wherein the controller controls the display to separately display a shaking state for each time of imaging among the plurality of times of imaging, in shaking state information (see 91 fig. 12, the trajectory, ¶0119, Then, the display control unit 17 causes the display unit 14 to display the trajectory image (S33). By an end of exposure, the motion information and the trajectory image are continuously updated and displayed in accordance with a frame rate of the display unit 14 (No in S34, and S31 to S33), and thus it is possible to display the trajectory of the motion of the image capturing apparatus during exposure).

Reclaim 3,  Nguyen further discloses, wherein the shaking state information includes a pointer that is plotted in accordance with a shaking state for each time of imaging in the plurality of times of imaging (see ¶0130, For instance, FIG. 11 shows a motion of an image capturing apparatus with an arrow (arrow 111). A motion direction is indicated by an arrow direction (e.g., an angle of the arrow direction with respect to a predetermined direction (horizontal right-pointing direction in FIG. 11)), and a motion amount is indicated by an arrow length. Updating and displaying (one of or both) the arrow direction and the arrow length based on motion information detected by the motion detecting unit 15 allows the user to recognize the motion of the image capturing apparatus)).

Reclaim 4,  Nguyen further discloses,  wherein the shaking state information further includes a reference area indicating a reference of the shaking state (see fig. 11 the arrow 111 for example), and the controller controls the displayed shaking state information on the display to plot the pointer in the reference area in accordance with the shaking state for each time of imaging in the plurality of times of imaging (see ¶¶0119 and 0130, For instance, FIG. 11 shows a motion of an image capturing apparatus with an arrow (arrow 111). A motion direction is indicated by an arrow direction (e.g., an angle of the arrow direction with respect to a predetermined direction (horizontal right-pointing direction in FIG. 11)), and a motion amount is indicated by an arrow length. Updating and displaying (one of or both) the arrow direction and the arrow length based on motion information detected by the motion detecting unit 15 allows the user to recognize the motion of the image capturing apparatus).

Reclaim 5,  Nguyen further discloses, wherein the shaking state information includes a preview image captured before the image shooting operation for the synthetic image (see ¶0112, The image generating unit 16 obtains an image just prior to a start of exposure which is stored in the memory 13, at the start of exposure (S11). The image generating unit 16 also obtains detected motion information from the motion detecting unit 15 (S12)), and the controller controls the display to move the preview image in accordance with the shaking state in the image shooting operation for the synthetic image (¶0112, In addition, the image generating unit 16 obtains camera-shake blur correction information (information 181 in FIG. 5) from the mechanical camera-shake blur correction unit 18 (S3a). The camera-shake blur correction information includes (or is information or the like including) a correction direction and a correction amount used for mechanical camera-shake blur correction).

Reclaim 6,  Nguyen further discloses, wherein the controller controls the display to gradually erase a past shaking state in the shaking state included in the displayed shaking state information during the image shooting operation for the synthetic image (see fig. 16 and ¶0113, a position correction amount is calculated by subtracting a correction range of the mechanical camera-shake blur correction unit 18 from the motion information of the motion detecting unit 15 (S3b). The image generating unit 16 then generates a position-corrected image (second image 16P) based on the calculated position correction amount (S13). The display control unit 17 then causes the display unit 14 to display the position-corrected image thus generated (S14)).

Reclaim 7,  Nguyen further discloses,  wherein based on the image data resulting from the plurality of times of imaging (see ¶ 0127, case of performing image capturing in a room for a birthday party or the like), the controller synthesizes the plurality of captured images having positional deviations from each other (see ¶¶0112, 0119 and 0127, The image generating unit 16 obtains an image just prior to a start of exposure which is stored in the memory 13, at the start of exposure (S11). The image generating unit 16 also obtains detected motion information from the motion detecting unit 15 (S12). In addition, the image generating unit 16 obtains camera-shake blur correction information (information 181 in FIG. 5) from the mechanical camera-shake blur correction unit 18 (S3a). The camera-shake blur correction information includes (or is information or the like including) a correction direction and a correction amount used for mechanical camera-shake blur correction), to generate image data indicating the synthetic image (see fig. 12 ¶0211, The image generating unit may generate a synthetic image (second image 16f)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim(s) [8] is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US. 2011/0234826) in view of  Kido (US. 2009/0213233). 

Reclaim 8, Nguyen discloses everything except, an image stabilizer that drives the image sensor, based on a result of the detection by the shake detector, to perform image stabilization, 

Nonetheless in the same field of endeavor  Kido discloses an imaging device as Nguyen (see Kido, fig. 3). Kido further discloses an image stabilizer that drives the image sensor, based on a result of the detection by the shake detector, to perform image stabilization (see ¶0121, the MOS driving mechanism 30A moves the image sensor 30 in a direction in which the camera shake is canceled).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Nguyen before the effective filling date of the claimed invention by the teachings of Kido; since this would allow to cancel a camera shake by moving  the image sensor in a direction in which the camera shake is canceled, and thus enhancing usability.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  the reference to Kingetsu (us. 2004/0160525)  discloses: e image capturing apparatus 1 is displaced by a predetermined amount each in the .alpha. direction at the time of sequentially obtaining live view images 51a, 52a, 53a, and 54a, the image synthesizing unit 22 disposes the Cr component image of each live view image in the .alpha. direction in accordance with the movement amount. The hatched portions in FIG. 15 are portions in which the live view images of four frames are not overlapped with each other. By averaging the Cr component signals with respect to the overlapped portions of the live view images of the four frames, the image synthesizing unit 22 generates a Cr component image 55 for an image for S/N ratio correction. However, with respect to the portions where images of all frames are not overlapped, the image synthesizing unit 22 generates a Cr component image 55 for an image for S/N ratio correction without averaging. Consequently, in the Cr component image 55 of the image for S/N ratio correction shown in FIG. 15, the Cr component information is not included in a hatched image peripheral portion. In  paragraph 0129.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698